



Exhibit 10.1



AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
FedEx Freight: Chili, NY
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
(as hereinafter defined) by and between ARC FECHLNY001, LLC, a Delaware limited
liability company, having an office at 405 Park Avenue, 15th floor, New York,
New York 10022 (“Seller”), and Allegra Tribeca, Inc., a New York corporation
and/or its assigns, having an address at c/o Allegra Holding, Inc., Attn: Jaime
Baron Rivero, Arbea Campus Empresarial, Edificio 4, Fuencarral a Alcobendas,
M-603 km 3800, 28108 Alcobendas, Madrid (“Buyer”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean David Weinberg/Marcus & Millichap, acting as Seller’s
agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is within ten (10) days after the last day
of the Due Diligence Period (as defined herein) unless the Buyer waives the full
Due Diligence Period and elects to close earlier by providing written notice
thereof to Seller. The date of Closing is sometimes hereinafter referred to as
the “Closing Date.” Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Title Agent prior to the date of Closing.
(c)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the date that thirty (30) days
thereafter or the date on which Seller receives written notice of Buyer’s waiver
of the Due Diligence Period. Seller shall deliver to Buyer all of the Due
Diligence Materials within five (5) business days after the Effective Date, and
for each day that passes thereafter until all of the Due Diligence Materials are
delivered to Buyer, the Due Diligence Period and the Closing Date shall be
extended by one (1) business day.
(d)    “Earnest Money” shall mean One Million and NO/100 DOLLARS
($1,000,000.00). The Earnest Money shall be delivered to Escrow Agent within
three (3) business days after the Effective Date. The Earnest Money shall be
deposited by Buyer in escrow with Escrow Agent, to be applied as part payment of
the Purchase Price at the time the sale is closed, or disbursed as agreed upon
in accordance with the terms of this Agreement.
(e)     “Effective Date” shall mean the date that is one (1) business day after
the date of execution and delivery of this Agreement by both Seller and Buyer.

PSA – FedEx– Chili, NY

--------------------------------------------------------------------------------



(f)    “Escrow Agent” shall mean Chicago Title Insurance Company, whose address
is Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930, Attention: Edwin
G. Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203; E-mail:
ditlowE@ctt.com. The parties agree that the Escrow Agent shall be responsible
for collection and disbursement of the funds.
(g)    “Guarantor” shall mean FedEx Corporation, a Delaware corporation.
(h)    “Guaranty” shall mean that certain Guaranty of the Lease dated October
11, 2010 executed by Guarantor.
(i)    “Lease” shall mean, collectively, that certain Lease dated October 11,
2010, with FedEx Freight, Inc., an Arkansas corporation (“Tenant”) as amended by
that certain First Amendment to Lease Agreement dated as of February 25, 2011,
as further amended by that certain Second Amendment to Lease Agreement dated as
of April 13, 2011, as further amended by that certain Operationally Complete
Certificate dated as of January 19, 2012, and as further amended by that certain
Commencement Rider to Lease Agreement dated January 30, 2012, pursuant to which
Tenant leases that real property located at 2 Boon Drive (f/k/a 3516 Union
Street), North Chili, Monroe County, New York 14514.
(j)    “Property” shall mean (i) that certain real property located at 2 Boon
Drive (f/k/a 3516 Union Street), North Chili, Monroe County, New York 14514
being more particularly described on Exhibit A attached hereto and incorporated
herein (the “Real Property”) together with the buildings, facilities and other
improvements located or required to be constructed under the Lease thereon
(collectively, the “Improvements”); (ii) all right, title and interest of Seller
in and to the land lying in the bed of any street or highway in front of or
adjoining such real property, and all appurtenances and all the estate and
rights of Seller, if any, in and appurtenant to such parcels of real property,
including, without limitation, all appurtenant easements and rights-of-way, and
all air and subsurface rights appurtenant to the Real Property; (iii) all right,
title and interest of Seller under the Lease and to all prepaid rents and
security deposits (if any) that Seller is holding or required to be holding
pursuant to the Lease and all right, title and interest of Seller under the
Guaranty; (iv) all right, title and interest of Seller in and to the machinery,
lighting, electrical, mechanical, plumbing and heating, ventilation, air
conditioning systems and furniture used in connection with the Real Property and
the Improvements, and all carpeting, draperies, appliances and other fixtures
and equipment attached or appurtenant to the Real Property together with all
personal property owned by Seller and located on the Real Property or on and/or
in the Improvements; (v) all right, title and interest of Seller to any unpaid
award, if any, for (1) any taking or condemnation of the Property or any portion
thereof, or (1) any damage to the Property or the Improvements or any portion
thereof; (vi) all easements, licenses, rights and appurtenances relating to any
of the foregoing; and (vii) all right, title and interest of Seller in and to
all plans, site plans, surveys and specifications, architectural drawings,
building permits and other permits issued in connection with the construction,
operation, use or occupancy of the Improvements, and any licenses, warranties,
tradenames, logos (including any federal or state trademark or tradename
registrations), or other identifying name or mark now used in connection with
the Real Property and/or the Improvements, but expressly excluding any such
property to the extent owned by Tenant.

2



--------------------------------------------------------------------------------



(k)    “Purchase Price” shall mean Twenty-three Million Six Hundred Ninety
Thousand and No/100 DOLLARS ($23,690,000.00). The Purchase Price is based on a
capitalization rate of 6.25% and an Annual Net Rent (hereinafter defined) of
$1,480,509.60 per annum. If the Annual Net Rent on the Closing Date is not the
same, the Purchase Price shall be adjusted accordingly.
(l)    Seller and Buyer’s Notice address
(i)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Allegra Tribeca, Inc.
c/o Allegra Holding, Inc.
Jaime Baron Rivero
Arbea Campus Empresarial
Edificio 4
Fuencarral a Alcobendas
M-603 km 3800
28108 Alcobendas, Madrid
Tel. No.: 91 657 31 32
Fax No.: 91 661 07 08
Email: jbaron@allegraholdings.es


And to:
Akerman LLP
Attn: John Busey Wood
666 Fifth Avenue, 20th Floor
New York, New York
Tel. No.: (212) 905-6457
Email: jbwood@akerman.com; sue.zabloudil@akerman.com
(ii)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
ARC FECHLNY001, LLC
c/o AR Capital, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attn: William Kahane
E-mail: wkahane@arlcap.com
Facsimile: (212) 421-5799
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 14th Floor

3



--------------------------------------------------------------------------------



New York, NY 10022
Tel. No.: 212.415.6516
Email: jgalloway@arlcap.com


And to:


        
James A. (Jim) Mezzanotte
AR Capital, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: 704.626.4400
Email: jmezzanotte@arlcap.com
(m)     “Title Agent” means Lincoln Land Services, 324 South Service Road, Suite
302, Melville, New York 11747; Attn: Susan Donofrio;
sdonofrio@lincolnlandservices. The parties agree that the Title Agent shall be
responsible for (x) organizing the issuance of the Commitment and Title Policy,
and (y) preparation of the closing statement.
(n)    “Title Company” means Chicago Title Insurance Company.
2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price (less the Earnest Money and any other amounts
previously wired to Escrow Agent as part of the Purchase Price) plus or minus
prorations, credits and adjustments as provided in Section 4 and elsewhere in
this Agreement to Escrow Agent, at the time of Closing, or as otherwise agreed
to between Buyer and Seller in writing.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    At Closing, Seller and Buyer shall adjust for real estate taxes and
assessments (both general and special), municipal water and sewer charges, fuel
and utility charges, such adjustments to be calculated as of 11:59 PM on the day
immediately preceding the Closing. Prior to the Closing, Seller shall have paid
or made binding arrangements to pay all service providers under the service and
maintenance contracts for the Property for services rendered up to the day prior
to the Closing. If Closing shall occur before the actual taxes and special
assessments payable during such year are known, the apportionment of taxes shall
be upon the basis of taxes for the Property payable during the immediately
preceding year, provided that, if the taxes and special assessments payable
during the year in which Closing occurs are thereafter determined to be more or
less than the taxes payable during the preceding year, Seller and Buyer promptly
shall adjust the proration of such taxes and special assessments, and Seller or
Buyer, as the case may be, shall pay to the other any amount required as a
result of such adjustment and this covenant shall not merge with the Deed (as
hereinafter defined) delivered hereunder but shall survive the Closing for a
period of six (6) months. All rents

4



--------------------------------------------------------------------------------



shall be prorated as of the Closing Date with Buyer being credited for rent
attributable to the day of Closing through and including the last day of the
calendar month in which the Closing Date occurs; provided, however, if the
Closing Date shall occur within ten (10) days of the end of the month in which
Closing occurs, Buyer and Seller agree that Buyer shall be credited with the
following month’s rent at Closing and Seller shall be entitled to retain any
rents received by Seller that are attributable to the month following the month
in which the Closing Date occurs and Buyer agrees to the extent that it receives
any rent attributable to such month which was adjusted at Closing, it will
refund such amount to Seller as soon as reasonably possible.
(b)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:


(i)Broker’s commission payments (for any leasing commissions and any sales
commissions earned), in accordance with Section 23 of this Agreement;


(ii)Title Policy premiums for any endorsements issued in connection with such
policies that, subject to the prior approval of the Buyer, Seller elects to
purchase to cover title issues, if any;


(iii)transfer taxes and conveyance fees on the sale and transfer of the
Property; and
(iv)all fees relating to the granting, executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.


(c)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
 

(i)    100% of all Title Policy premiums, including search costs and, if
required by the Buyer, a survey endorsement, including any other endorsements
issued in connection with such policies other than the endorsements, if any,
described in Section 4(b)(ii) above;
(ii)    all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and
(iii)the cost of any new or updated survey, Phase 1 environmental study and due
diligence investigations conducted by Buyer.


(d)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

5



--------------------------------------------------------------------------------



(e)    Seller and Buyer each shall pay one-half of all reasonable escrow fees
charged by Escrow Agent.
5.    Title. At Closing, Seller will convey to Buyer fee simple marketable title
to the Property by special warranty deed in substantially the form attached
hereto as Exhibit B (the “Deed”), free and clear of all Liens (as hereinafter
defined), defects of title, conditions, easements, assessments, restrictions,
and encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall have the right to order a title insurance commitment (the
“Title Commitment”) from Title Agent, a survey and a zoning report for the
Property. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to the Title
Agent and the Title Company) on or prior to Closing. Additionally, Seller agrees
to remove or cure any objections of Buyer which are of a nature that are capable
of being cured with reasonable efforts prior to Closing. Seller shall have no
obligation to cure any Title Matter objected to, except the Liens and/or except
as aforesaid, provided Seller notifies Buyer in writing of any objections which
Seller elects not to remove or cure within five (5) business days following
receipt of Buyer’s objections. In the event that Seller refuses to remove or
cure any objections or advises Buyer that it is unable to do so, Buyer shall
have the right to terminate this Agreement upon written notice to Seller given
within five (5) business days after receipt of Seller’s notice, upon which
termination the Earnest Money shall be immediately returned to Buyer and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein. If any matter not revealed in the Title Commitment is
discovered by Buyer or by the Title Agent or Title Company and is added to the
Title Commitment by the Title Agent or the Title Company at or prior to Closing,
Buyer shall have until the earlier of (i) ten (10) days after the Buyer’s
receipt of the updated, revised Title Commitment showing the new title
exception, together with a legible copy of any such new matter, or (ii) three
(3) business days prior to the date of Closing, to provide Seller with written
notice of its objection to any such new title exception (an “Objection”). If
Seller does not remove or cure such Objection prior to the date of Closing,
Buyer may terminate this Agreement, in which case the Earnest Money shall be
returned to Buyer and neither party shall have any further obligation hereunder,
except as otherwise expressly set forth herein.
(b)    Within five (5) days following the Effective Date, Seller shall provide
to Buyer copies of the following documents and materials pertaining to the
Property to the extent within Seller’s possession or reasonably obtainable by
Seller: (i) a complete copy of the Lease and all other leases affecting the
Property (unless the same have previously been provided to Buyer) and all
amendments thereto and of all material correspondence relating thereto and all
related lease guaranties; (ii) a final copy of all surveys and site plans of the
Property; (iii) a copy of all architectural plans and specifications and
construction drawings and contracts for improvements located on the

6



--------------------------------------------------------------------------------



Property; (iv) a copy of Seller’s title insurance commitments and policies
relating to the Property, including all supporting documentation related to
Schedule B items identified in such commitments and policies; (v) a copy of the
zoning report for the Property; (vi) a copy of Seller’s Phase 1 and all final
copies of environmental, engineering and physical condition reports for the
Property; and (vii) a copy of all insurance certificates of Tenant; a copy of
the current real property tax information (collectively, the “Due Diligence
Materials”). During the Due Diligence Period, Seller will deliver any other
documents relating to the Property reasonably requested by Buyer, to the extent
within Seller’s possession or reasonably obtainable by Seller, within three (3)
business days following such request. Additionally, during the term of this
Agreement, Buyer, its agents and designees, shall have the right to enter the
Property for the purposes of inspecting the Property, conducting soil tests, and
making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not damage the Property nor interfere with construction on the Property or
the conduct of business by Tenant under the Lease; and provided further,
however, that Buyer shall indemnify and hold Seller harmless from and against
any and all claims or damages to the extent resulting from the activities of
Buyer on the Property, and Buyer shall repair any and all damage caused, in
whole or in part, by Buyer and return the Property to its condition prior to
such damage, which obligation shall survive Closing or any termination of this
Agreement. The foregoing indemnity shall not, however, be construed to include
an indemnification of Seller against (a) a pre-existing environmental conditions
or other pre-existing conditions that may be discovered on the Property in the
course of such inspection, tests or studies, or (ii) any claims arising from an
act or omission of Seller. Seller shall reasonably cooperate with the efforts of
Buyer and the Buyer’s representatives to inspect the Property and the
Improvements. Notwithstanding the foregoing, Buyer shall not have the right to
conduct an environmental Phase II examination without the express prior written
consent of Seller, such consent not to be unreasonably withheld, conditioned or
delayed. During the time period in which Buyer or Buyer's agents or contractors
are accessing the Property, such contractors or agents shall maintain or cause
to be maintained, a policy of comprehensive general public liability insurance
with a combined single limit of not less than $1,000,000 per occurrence for
bodily injury and property damage, insuring Buyer and Seller, as additional
insureds, against any injuries or damages to persons or property that may result
from or are related to Buyer's or Buyer’s agent's or contractor's entry upon the
Property and any investigations or other activities conducted thereon. Upon
signing this Agreement, Seller shall provide Buyer with the name of a contact
person(s) for the purpose of arranging site visits. Buyer shall give Seller
reasonable written notice (which in any event shall not be less than two (2)
business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall immediately receive a refund of the Earnest Money, and all rights,
liabilities and obligations of the parties under this Agreement shall expire,
except as otherwise expressly set forth herein. If Buyer fails to provide such
notice to Seller, Buyer will be deemed to have elected to proceed with the
Closing.

7



--------------------------------------------------------------------------------



(c)    Within five (5) business days following the Effective Date, Seller shall
request Estoppel Certificates certified to the Buyer and Buyer’s lender,
successors and assigns (and simultaneously provide Buyer with a copy of such
request) and a waiver of Tenant’s right of first refusal, if any. It shall be a
condition of Closing that Seller shall have obtained an estoppel certificate
from Tenant in the form attached hereto as Exhibit F (the “Tenant Estoppel
Certificate”) and Seller shall use good faith efforts to obtain the same. Seller
shall promptly deliver to Buyer photocopies or pdf files of the executed
estoppel certificate when Seller receives the same.
(d)    Seller shall use good faith efforts to obtain subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Tenant Buyer and Buyer’s Lender, if applicable (the
“SNDA”).
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement of rent under the Lease, or (b) with respect to any casualty, if
the cost to repair such casualty would exceed $500,000, or (c) with respect to
any condemnation, any Improvements or access to the Property or more than five
percent (5%) of the Property is (or will be) condemned or taken, then, Buyer may
elect to: (i) terminate this Agreement by providing written notice of such
termination to Seller within twenty (20) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be immediately returned to the Buyer and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement, except as otherwise expressly set forth herein. With respect to any
condemnation or taking (of any notice thereof), if Buyer does not elect to
cancel this Agreement as aforesaid, there shall be no abatement of the Purchase
Price and Seller shall assign to Buyer at the Closing the rights of Seller to
the awards, if any, for the condemnation or taking, and Buyer shall be entitled
to receive and keep all such awards. With respect to a casualty, if Buyer does
not elect to terminate this Agreement or does not have the right to terminate
this Agreement as aforesaid, there shall be no abatement of the Purchase Price
and Seller shall assign to Buyer at the Closing the rights of Seller to the
proceeds under Seller’s insurance policies covering such Property with respect
to such damage or destruction (or pay to Buyer any such proceeds received prior
to Closing) and pay to Buyer the amount of any deductible with respect thereto,
and Buyer shall be entitled to receive and keep any monies received from such
insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject

8



--------------------------------------------------------------------------------



to the following provisions of this clause (a). Subject to the last sentence of
this clause (a), if for any reason the Closing does not occur and either party
makes a written demand (the “Demand”) upon Escrow Agent for payment of the
Earnest Money, Escrow Agent shall give written notice to the other party of the
Demand within one business day after receipt of the Demand. If Escrow Agent does
not receive a written objection from the other party to the proposed payment
within five (5) business days after the giving of such notice by Escrow Agent,
Escrow Agent is hereby authorized to make the payment set forth in the Demand.
If Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (a) if Buyer delivers a
notice to Escrow Agent and Seller stating that Buyer has terminated this
Agreement on or prior to the expiration of the Due Diligence Period, then Escrow
Agent shall immediately return the Earnest Money to Buyer without the necessity
of delivering any notice to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement not due to Seller's default or the
failure of any condition or obligation of Seller, Seller shall be entitled to,
as its sole and exclusive remedy to either: (i) waive such default and proceed
to Closing in accordance with the terms and provisions hereof; or (ii) declare
this Agreement to be terminated, and Seller shall be entitled to immediately
receive all of the Earnest Money as liquidated damages as and for Seller’s sole
remedy. Upon such termination, neither Buyer nor Seller shall have any further
rights, obligations or liabilities hereunder, except as otherwise expressly
provided herein. Seller and Buyer agree that (a) actual damages due to Buyer’s
default hereunder would be difficult and inconvenient to ascertain and that such
amount is not a penalty and is fair and reasonable in light of all relevant
circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails

9



--------------------------------------------------------------------------------



to complete Closing. Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. Nothing contained herein
shall limit or restrict Seller's ability to pursue any rights or remedies it may
have against Buyer with respect to those obligations that expressly survive the
termination of this Agreement as provided in Section 6(b), Section 23 and
Section 30 herein. In no event under this Section or otherwise shall Buyer be
liable to Seller for any punitive, speculative or consequential damages. Seller
further acknowledges and agrees that, except as expressly provided in this
Section 9(a) Buyer was materially induced to enter into this Agreement in
reliance upon Seller’s agreement to accept such Earnest Money as Seller’s sole
and exclusive remedy and that Buyer would not have entered into this Agreement
but for Seller’s agreement to so limit Seller’s remedies as provided herein.
(b)    In the event that Buyer is ready, willing and able to close in accordance
with the terms and provisions hereof, and Seller defaults in any of Seller's
obligations herein taken by Seller with respect to the Property, Buyer may, as
its sole and exclusive remedy, either: (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement by delivering written notice thereof to Seller no later
than Closing, upon which termination the Earnest Money shall be refunded to
Buyer, plus reimburse the Buyer its out-of-pocket costs in an amount up to
$20,000.00, following which return and payment shall operate as liquidated
damages, and to terminate this Agreement and release Seller and Buyer from any
and all rights, obligations and liability hereunder, except those which are
specifically stated herein to survive any termination hereof; (iii) enforce
specific performance of Seller’s obligations hereunder; or (iv) by notice to
Seller given on or before the Closing Date, extend the Closing Date for a period
of up to thirty (30) days (the “Closing Extension Period”) to permit Seller to
remedy such default, and the “Closing Date” shall be moved to the last day of
the Closing Extension Period. If Buyer so extends the Closing Date, then Seller
may, but shall not be obligated to, cause said conditions to be satisfied during
the Closing Extension Period. If Seller does not cause said conditions to be
satisfied during the Closing Extension Period, then Buyer shall have the
remedies set forth in Section 9(b) (i) or (iii) above except that the term
“Closing” shall read “Extended Closing”.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, to the Title Agent, and
delivery by Buyer to Escrow Agent of the Purchase Price in accordance with the
terms of this Agreement. Seller shall deliver to Title Agent for the benefit of
Buyer at Closing the following executed documents:
(a)    The Deed;
(b)    An Assignment and Assumption of Lease and Security Deposits, in
substantially the form attached hereto as Exhibit C;
(c)    A Bill of Sale for the personal property, if any, in substantially the
form attached hereto as Exhibit D;
(d)    An Assignment of Permits, Licenses and Warranties in the form of Exhibit
E;

10



--------------------------------------------------------------------------------



(e)    An original Tenant Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must not evidence a default and shall be in accordance with
and not contradict the Lease.
(f)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(g)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the Deed;
(i)    Such other documents as reasonably requested by Title Agent;
(j)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(k)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(l)    Letter to Tenant in substantially the form of Exhibit H attached hereto;
(m)    Good standing certificate from Seller’s state of formation and corporate
resolutions and such other corporate documents as reasonably requested by Title
Agent;
(n)    To the extent not previously delivered to Buyer, the original Lease, as
amended, and all records and files which are in Seller’s possession or control
relating to the current operation and maintenance of the Property, including,
without limitation, current tax bills, current water, sewer, utility and fuel
bills, repair and maintenance records and the like which affect or relate to the
Property, all architectural and engineering plans and specifications relating to
the Property in Seller’s possession or control, and all contracts, permits,
license and warranties in Seller’s possession or reasonable control being
assigned to Buyer;
(o)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Seller, Buyer and Title
Agent; and
(p)    Such other instruments as are reasonably required by Title Agent or
Escrow Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.
At Closing, Buyer shall, subject to the satisfaction of Seller's obligations
under this Agreement: (1) instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, (2) deliver the balance of
the Purchase Price to Escrow Agent, or Title Agent, as applicable, and (3) shall
execute and deliver execution counterparts of the closing documents referenced
in clauses (b) through (d) and (h) (if applicable) above. Buyer shall have the
right to

11



--------------------------------------------------------------------------------



advance the Closing upon five (5) days prior written notice to Seller; provided
that all conditions precedent to both Buyer’s and Seller’s respective
obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). The
Closing shall be held through the mail by delivery of the closing documents to
the Title Agent on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;
(b)    Except for any tax appeals and/or contests initiated by Seller and/or
Tenant, if any, Seller has not received any written notice of any current or
pending litigation, condemnation proceeding or tax appeals affecting Seller or
the Property and Seller does not have any knowledge of any pending litigation,
condemnation proceeding or tax appeals against Seller or the Property; Seller
has not initiated, nor is Seller participating in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for the Property and Seller has no knowledge that the Property may be
rezoned;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) (i)
any governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations; and (ii) any
third party that the Property or the current use thereof violates any private
covenant, restriction, easement or encumbrance and Seller does not have any
knowledge of any such violation;
(e)    Seller has fee simple title to the Property, and as of the Closing, such
title will be free and clear of all Liens and encumbrances except for Permitted
Exceptions and Seller is, and will be, the sole owner of the entire lessor’s
interest in the Lease. The Property constitutes one or more separate tax parcels
for purposes of ad valorem taxation;

12



--------------------------------------------------------------------------------



(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default or dispute thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Lease or any extension or renewal thereof;
(iv) Seller has no outstanding obligation to provide Tenant with an allowance to
construct, or to construct at its own expense, any tenant improvements; and (v)
The current scheduled annual base rent (the “Annual Net Rent”) for the current
term of the Lease will be $1,480,510.00 per annum; With respect to the Guaranty,
(i) the Guaranty forwarded to Buyer under Section 6(b)(i) is a true, correct and
complete copy of the Guaranty; (ii) the Guaranty is in full force and effect and
there is no default or dispute thereunder; (iii) the Guaranty is a valid,
enforceable guaranty against Guarantor; and (iv) Seller has not entered into any
modification, amendment, termination or surrender of the Guaranty;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer pursuant to Section 6(b), no hazardous
substances have been generated, stored, released, or disposed of on or about the
Property in violation of any law, rule or regulation applicable to the Property
which regulates or controls matters relating to the environment or public health
or safety (collectively, “Environmental Laws”). For purposes of this Subsection,
“hazardous substances” shall mean any substance or material which is defined or
deemed to be hazardous or toxic pursuant to any Environmental Laws;
(i)    Seller is not a foreign person (as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder);
(j)    To Seller’s knowledge, all Due Diligence Materials delivered to Buyer
pursuant to this Agreement are true, correct and complete copies thereof in
Seller’s possession; and
(k)    As used in this Agreement, the words “Seller's knowledge” or words of
similar import shall be deemed to mean, and shall be limited to, the actual (as
distinguished from implied, imputed or constructive) knowledge of James A.
Mezzanotte, without any duty of inquiry or investigation, and shall not be
construed to refer to the knowledge of any other officer, agent or employee of
Seller or any affiliate thereof. To the extent Buyer discovers prior to the
Closing any inaccuracy in a representation and warranty of Seller in this
Agreement and the Closing occurs, such representation and warranty shall be
deemed modified to reflect the inaccuracy discovered by Buyer. Seller represents
and warrants that James A. Mezzanotte, Director of Due Diligence, has the most
knowledge in the organization of Seller about the Property. Seller’s
representations and warranties set forth in this Agreement shall survive the
Closing for a period of six (6) months and any action brought on Seller’s
representations and warranties shall be commenced within ninety (90) days after
the expiration of such six (6) month period or shall be forever barred and
waived. In no event shall Buyer be entitled to make a claim for breach of such
representations or warranties

13



--------------------------------------------------------------------------------



and Seller shall have no liability in connection therewith (i) unless and until
the aggregate amount of all such claims exceeds $5,000.00 or (ii) for any amount
in excess of $100,000.00 in the aggregate.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as of the date hereof and as of the Closing Date as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of New York, and on the Closing Date, to the extent required by law, the
State in which the Property is located is authorized to consummate the
transaction set forth herein and fulfill all of its obligations hereunder and
under all closing documents to be executed by Buyer, and has all necessary power
and authority to execute and deliver this Agreement and all closing documents to
be executed by Buyer, and to perform all of Buyer’s obligations hereunder and
thereunder.
(b)    This Agreement and all closing documents to be executed by Buyer have or
will have been duly authorized by all requisite corporate or other required
action on the part of Buyer and are, or will be with respect to the closing
documents, the valid and legally binding obligation of Buyer, enforceable in
accordance with their respective terms.
(c)    Neither the execution and delivery of this Agreement and all closing
documents to be executed by Buyer, nor the performance of the obligations of
Buyer hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Buyer or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of six (6) months and any action brought on Buyer’s representations and
warranties shall be commenced within ninety (90) days after the expiration of
such six (6) month period or shall be forever barred and waived, to the extent
permitted by law.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to the
following conditions precedent on and as of the date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Lease; Tenant shall not have assigned or sublet the Property; and the Lease
shall be in full force and effect, with no defaults;
(c)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;

14



--------------------------------------------------------------------------------



(d)    Seller shall have delivered to Buyer a written waiver by any party of any
right of first refusal, right of first offer or other purchase option that
Tenant or any other such party has pursuant to the Lease or otherwise to
purchase the Property from Seller, if any, in form and substance satisfactory to
Buyer.
(e)    Buyer will have received from the Title Agent or the Title Company, a
current ALTA owner’s form of title insurance policy, or irrevocable and
unconditional binder to issue the same, for the Property in the amount of the
Purchase Price, dated, or updated to, the date of the Closing, insuring, or
committing to insure, at its ordinary premium rates, Buyer’s good and marketable
title in fee simple to the Property, otherwise in such form as provided in the
Title Commitment, subject only to the Permitted Exceptions (the “Title Policy”)
and including such title endorsements reasonably requested by Buyer;
(f)    any work required to have been completed by landlord under the Lease
shall have been completed and all open permits relating thereto closed and liens
therefor released; and
(g)    the Tenant Estoppel Certificate shall have been delivered without
evidence of any defaults or material adverse changes.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.

15



--------------------------------------------------------------------------------



16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same (or
better) condition as exists on the date hereof; and (c) shall not, except as may
be required by the terms of the Lease (in which case, Seller shall deliver
notice thereof to Buyer), without Buyer’s prior written consent; (i) amend the
Lease in any manner, nor enter into any new lease, license agreement or other
occupancy agreement with respect to the Property; (ii) consent to an assignment
of the Lease or a sublease of the premises demised thereunder or a termination
or surrender thereof; (iii) terminate the Lease nor release any guarantor of or
security for the Lease; and/or (iv) cause, permit or consent to an alteration of
the premises demised thereunder (unless such consent is non-discretionary).
Seller shall promptly inform Buyer in writing of any material event adversely
affecting the ownership, use, occupancy or maintenance of the Property, whether
insured or not.
17.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
18.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
19.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
20.    No Representations or Warranties/    As is Release.
(a)    Buyer hereby acknowledges, understands and agrees that it has an
opportunity to inspect the Property as set forth in Section 6 herein, and except
as set forth in this Agreement or the documents delivered at Closing, the
Property shall be conveyed at Closing to Buyer in “as-is” condition with no
representation or warranties whatsoever.
(b)    Buyer acknowledges and agrees that, except as set forth in this Agreement
or in any of the document delivered at Closing, the Property shall be sold, and
Buyer shall accept, if Buyer proceeds to Closing, possession of the Property on
the Closing Date “AS IS – WHERE IS, WITH ALL FAULTS,” with no right of setoff or
reduction in the Purchase Price, except as set

16



--------------------------------------------------------------------------------



forth herein, and Buyer shall assume the risk that adverse physical,
environmental, economic or legal conditions may not have been revealed by
Buyer's investigations. Except as expressly set forth in this Agreement,
including, without limitation Section 11, or as set forth in any documents
delivered at Closing, neither Seller, its employees, representatives, agents,
counsel, broker, sales agent, nor any partner, member, officer, director,
employee, trustee, shareholder, principal, parent, subsidiary, affiliate, agent
or attorney of Seller, its counsel, broker or sales agent, nor any other party
related in any way to any of the foregoing (collectively, “Seller's
Representatives”) have or shall be deemed to have made any representations or
warranties, express or implied, regarding the Property or any matters affecting
the Property, including without limitation the physical condition of the
Property, title to or boundaries of the Property, pest control, soil conditions,
the presence or absence, location or scope of any Hazardous Materials (as
hereinafter defined) in, at, or under the Property, compliance with building,
health, safety, land use or zoning Laws, other engineering characteristics,
traffic patterns and all other information pertaining to the Property. Buyer
moreover acknowledges (i) that Buyer is a sophisticated buyer, knowledgeable and
experienced in the financial and business risks attendant to an investment in
real property and capable of evaluating the merits and risks of entering into
this Agreement and purchasing the Property, (ii) that Buyer has entered into
this Agreement in reliance on its own (or its experts') investigation of the
physical, environmental, economic and legal condition of the Property, and (iii)
that Buyer is not relying upon any representation or warranty concerning the
Property made by Seller or Seller’s Representatives other than as expressly set
forth in this Agreement, including, without limitation, Section 11 and in any
documents delivered at Closing. Seller shall not have any liability of any kind
or nature for any subsequently discovered defects in the Property, whether the
defects were latent or patent.
(c)    Buyer acknowledges that prior to the Closing, Buyer was afforded the
opportunity for full and complete investigations, examinations and inspections
of the Property. Buyer acknowledges and agrees that (i) all information and
documents in any way relating to the Property furnished to, or otherwise made
available for review by Buyer (the “Property Information”) may have been
prepared by third parties and may not be the work product of Seller and/or
Seller's Representatives; (ii) neither Seller nor any of Seller's
Representatives has made any independent investigation or verification of, or
has any knowledge of, the accuracy or completeness of, the Property Information;
and (iii) Buyer is relying solely on its own investigations, examinations and
inspections of the Property and is not relying in any way on the Property
Information furnished by Seller or any of Seller's Representatives.
(a)Buyer or anyone claiming by, through or under Buyer hereby fully and
irrevocably releases Seller and Seller's Representatives from any and all claims
that it may now have or hereafter acquire against Seller or Seller's
Representatives for any cost, loss, liability, damage, expense, action or cause
of action, whether foreseen or unforeseen, arising from or related to any
structural, engineering or environmental condition at the Property, including
without limitation the presence or absence, location or scope of any Hazardous
Materials in, at, or under the Property (whether patent, latent or otherwise) as
of the date of Closing. Buyer further acknowledges and agrees that this release
shall be given full force and effect according to each of its expressed terms
and provisions, including but not limited to those relating to unknown and
suspected claims, damages and causes of action.

17



--------------------------------------------------------------------------------



21.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
SELLER AND BUYER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY
AND IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT) BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY A PARTY IN
CONNECTION HEREWITH (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT
WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).
22.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
23.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be solely responsible for
payment of commissions to the Broker pursuant to a separate written agreement
executed by Seller. Seller and Buyer each hereby agree to indemnify

18



--------------------------------------------------------------------------------



and hold the other harmless from all loss, cost, damage or expense (including
reasonable attorneys' fees at both trial and appellate levels) incurred by the
other as a result of any claim arising out of the acts of the indemnifying party
(or others on its behalf) for a commission, finder's fee or similar compensation
made by any broker, finder or any party who claims to have dealt with such party
(except that Buyer shall have no obligations hereunder with respect to any claim
by Broker). The representations, warranties and indemnity obligations contained
in this section shall survive the Closing or the earlier termination of this
Agreement.
24.    Assignment. This Agreement may be not assigned by Buyer, and any
assignment or attempted assignment by Buyer shall constitute a default by Buyer
hereunder and shall be null and void, provided, however, Buyer may assign this
Agreement to an affiliate of Buyer who is either directly or indirectly
controlled by or under common control with Buyer, without Seller’s consent,
provided further that Buyer shall remain primarily obligated until the Closing
hereunder notwithstanding such assignment. Alternatively, should Buyer so elect,
Seller agrees to cooperate with Buyer in effectuating a tax free exchange under
Section 1031 of the Internal Revenue Code, at no cost or liability to Seller.


25.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.
26.    Time is of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
27.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
28.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).

19



--------------------------------------------------------------------------------



1.    Intentionally Omitted.
2.    Confidentiality.
(a)    Buyer agrees that neither it nor Buyer’s Representatives shall at any
time or in any manner, either directly or indirectly, divulge, disclose or
communicate to any person, entity or association any other knowledge or
information acquired by Buyer or Buyer’s Representatives from Seller or by
Buyer’s own inspections and investigations, other than matters that were in the
public domain at the time of receipt by Buyer, provided that Buyer may disclose
such terms of this Agreement and its reports, studies, documents and other
matters generated by it as Buyer deems necessary or desirable to Buyer’s
attorneys, accountants, financial advisors, investors and lenders, in connection
with Buyer’s investigation of the Property and/or purchase of the Property,
provided that the parties to whom such information is disclosed are informed of
the confidential nature thereof and agree to keep the same confidential in
accordance with this Agreement; or as may be required by law or court order.
(b)    Buyer acknowledges that damages alone may be an inadequate remedy for any
breach by it or Buyer’s agents, employees or representatives of the terms of
Section 30(a) and agrees that, in addition to any other remedies that Seller may
have, Seller shall be entitled to injunctive relief in any court of competent
jurisdiction against any breach of Section 30 (a).
(c)    Seller agrees that Seller will not, and Seller will direct Seller’s
agents, employees or representatives to not, at any time or in any manner,
either directly or indirectly, divulge, disclose or communicate to any person,
entity or association any other knowledge or information acquired by Seller or
Seller's agents, employees or representatives from Buyer or about Buyer or this
Agreement, provided that Seller may disclose such terms of this Agreement as
Seller deems necessary or desirable to Seller’s attorneys, accountants,
financial advisors, investors and lenders, in connection with Seller’s
obligations under this Agreement and the sale of the Property; provided that the
parties to whom such information is disclosed are informed of the confidential
nature thereof and agree to keep the same confidential in accordance with this
Agreement; or as may be required by law or court order.
(d)    Seller acknowledges that damages alone may be an inadequate remedy for
any breach by it or Seller’s agents, employees or representatives of the terms
of Section 30(c) and agrees that, in addition to any other remedies that Buyer
may have, Buyer shall be entitled to injunctive relief in any court of competent
jurisdiction against any breach of Section 30 (c).


[SIGNATURES APPEAR ON THE FOLLOWING PAGES]



20



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


SELLER:
ARC FECHLNY001, LLC


By: /s/ William M. Kahane     
   Name: William M. Kahane 
   Title: Managing Member 
   Date: 10/20/2015
BUYER:
Allegra Tribeca, Inc.


By: /s/ Jose Maria Riesgo    
   Name: Jose Maria Riesgo 
   Title: Authorized Signatory 
   Date: 10/15/2015





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
                        
By:                         
Name:                        
Title:                         
Date:                          





{36358575;3}[SIGNATURE PAGE TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY]

--------------------------------------------------------------------------------



EXHIBITS
Exhibit A    -    Legal Description of Real Property
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Permits, Licenses and Warranties
Exhibit F    -    Form of Tenant Estoppel Certificate
Exhibit G    -    Form of Guarantor Estoppel Certificate
Exhibit H    -    Form of Tenant Notice

{36358575;3}    